Order entered October 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01217-CV
                                       No. 05-19-01218-CV

                     IN THE INTEREST OF D.C., ET AL., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. DF-12-06457 and DF-18-12200

                                            ORDER
       Before the Court is court reporter Glenda E. Finkley’s October 24, 2019 request for an

extension of time to file the reporter’s record in these accelerated appeals from the trial court’s

decree terminating Mother’s parental rights to her children.          We GRANT the motion and

ORDER the reporter’s record be filed no later than November 4, 2019. To ensure the record is

filed by November 4th and because it was first due October 10th, the trial court must arrange for

a substitute reporter if necessary. See TEX. R. APP. P. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and, the parties.




                                                       /s/   BILL WHITEHILL
                                                             JUSTICE